DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick).
As of claim 1, Tehranchi teaches a system 10 [fig 1] comprising: a light source 20 [fig 1] configured to emit an infrared (IR) light spectrum (IR source projector) (col 6, lines 63-64); at least one processor 14 (display logic processor) [fig 1] (col 6, lines 51-52) configured to: generate one or more signals configured to control projection of the IR light spectrum onto a surface to form a watermark (Display logic processor 14 provides the frame data to a frame projector 16 for display on a screen 18 (col 6, lines 52-54) and Pattern generator 44 instructs IR source projector 20 and UV source projector 22 to illuminate suitable regions that provide the watermark or copy-deterrent pattern, on a frame-by-frame basis) (col 6, lines 52-54). 
Tehranchi does not teach periodically modify a frequency of the IR light spectrum emitted by the light source; and a memory communicatively coupled to the at least one processor.
Sitrick teaches an anti-piracy system [fig 3] having to modify a frequency of the IR light spectrum (control system 325 [fig 3] controls varying of the frequency component over time, so that it will be difficult to defeat the antipiracy system by use of infrared filters. The system can use any one of a variety of known techniques, such as frequency hopping, pseudo-random generation of frequencies within a range, stochastic modulation of a number generator, algorithmically derived, adaptively modified--based upon an independent variable (e.g., time of day) and many other ways can be used to vary the frequency used during each of the defined time segments to prevent defeat of the anti-piracy system by placement of infrared filters in front of the camera lens to attempt to block and filter the infrared beam reflection back into the field of view of the camera lens filming or videoing the movie off the screen) [0046] emitted by the light source 310, 320 (Tunable IR sources) [fig 3]; and a memory communicatively coupled [0024] to the at least one processor 325 [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have periodically modify a frequency of the IR light spectrum emitted by the light source; and a memory communicatively coupled to the at least one processor as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 8, Tehranchi teaches a second light source 16 [fig 1] configured to emit a visible light spectrum (projector 16 having Red, Green, and Blue, RGB) [fig 1] (col 6, lines 61-63).
As of claim 10, Tehranchi teaches the invention as cited above except for a communication interface configured to communicatively couple the at least one processor to a network, wherein the at least one processor is configured to: generate one or more alerts based on an operational status of the system; and transmit the one or more alerts to a remote device via the network.
Sitrick teaches a communication interface [0025] configured to communicatively couple the at least one processor 325 [fig 3] to a network (communication interfaces [0025]), wherein the at least one processor 325 [fig 3] is configured to: generate one or more alerts based on an operational status of the system (controller 325 to trigger an alarm) [0020]; and transmit the one or more alerts to a remote device via the network (providing for input of specific data for the respective theater for providing said theater specific data, which can include the violation signal or can be separately communicated as an output for communication to a remote receiving entity. The theater data (332) can be comprised of at least one of: identification of the theater, identification of the time of the movie being shown, identification of the movie being shown, identification of an operator of the movie equipment, attendance data for that movie, for a respective showing of the movie and identification code. Examples of Data Entry Subsystems include keyboards, automatic detection from movies' contents, magnetic key card entry, voice recognition, mouse or touch-screen input-based graphical user interface and/or menu-driven software supported and others) [0025].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface configured to communicatively couple the at least one processor to a network, wherein the at least one processor is configured to: generate one or more alerts based on an operational status of the system; and transmit the one or more alerts to a remote device via the network as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 11, Tehranchi teaches the invention as cited above except for the surface comprises a theatre screen, and wherein the watermark is configured to obfuscate at least a portion of video content projected onto the theatre screen by a projector when recorded by a video recording device.
Sitrick teaches the surface comprises a theatre screen 305 [fig 3], and wherein the watermark is configured to obfuscate at least a portion of video content projected onto the theatre screen by a projector when recorded by a video recording device ((system can use any one of a variety of known techniques, such as frequency hopping, pseudo-random generation of frequencies within a range, stochastic modulation of a number generator, algorithmically derived, adaptively modified--based upon an independent variable (e.g., time of day) and many other ways can be used to vary the frequency used during each of the defined time segments to prevent defeat of the anti-piracy system by placement of infrared filters in front of the camera lens to attempt to block and filter the infrared beam reflection back into the field of view of the camera lens filming or videoing the movie off the screen. Additionally, the duration of each of the defined times (illustrated as t.sub.1-t.sub.12) and the time between the control signals can be selectively adjusted (e.g. programmably) by the control system to permit further refinements of writing messages or blocking patterns on the screen with the infrared beam responsive to the control signal output from the control system. Examples of blocking patterns include hashes, lines, stepping or pulsating blobs, pulsating irregular polygons, written text messages, predefined or other graphics, etc.)) [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a communication interface configured to communicatively couple the at least one processor to a network, wherein the at least one processor is configured to: generate one or more alerts based on an operational status of the system; and transmit the one or more alerts to a remote device via the network as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 12, Tehranchi teaches the light source (light source is a inherit property of a projector) is integrated with the projector 16 [fig 1].
As of claim 13, Tehranchi teaches the invention as cited above except for at least one processor is configured to synchronize a location of the watermark to particular regions of the theatre screen.
Sitrick teaches at least one processor is configured to synchronize a location of the watermark to particular regions of the theatre screen (The control subsystem provides a control signal which varies the (f,x,y) variables of the tunable infrared light source frequency and target location to vary throughout the multi-dimensional space mapping for each of a plurality of defined times during which the control signal provides a unique different signal each time. Where a plurality of separate infrared light sources are utilized, each can have its own unique control signal (to permit multiple patterns to be "written" with infrared light) or a single control signal can be commoned to go to two or more tunable infrared light sources (to provide a reinforced single pattern) [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one processor is configured to synchronize a location of the watermark to particular regions of the theatre screen as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 14, Tehranchi teaches the invention as cited above except for the watermark comprises a graphic, text, a shape, or a combination thereof.
Sitrick teaches the watermark comprises a graphic, text, a shape, or a combination thereof (Examples of blocking patterns include hashes, lines, stepping or pulsating blobs, pulsating irregular polygons, written text messages, predefined or other graphics, etc.) [0046].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the watermark comprises a graphic, text, a shape, or a combination thereof as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 19, Tehranchi teaches a method [fig 1] comprising: generating, by a light source 20 [fig 1], an infrared (IR) light spectrum (IR source projector) (col 6, lines 63-64); controlling, by at least one processor 14 (display logic processor) [fig 1] (col 6, lines 51-52), projection of the IR light spectrum onto a surface to form a watermark (Display logic processor 14 provides the frame data to a frame projector 16 for display on a screen 18 (col 6, lines 52-54) and Pattern generator 44 instructs IR source projector 20 and UV source projector 22 to illuminate suitable regions that provide the watermark or copy-deterrent pattern, on a frame-by-frame basis) (col 6, lines 52-54). 
Tehranchi does not teach periodically modifying a frequency of the IR light spectrum emitted by the light source.
Sitrick teaches an anti-piracy system [fig 3] having to modify a frequency of the IR light spectrum (control system 325 [fig 3] controls varying of the frequency component over time, so that it will be difficult to defeat the antipiracy system by use of infrared filters. The system can use any one of a variety of known techniques, such as frequency hopping, pseudo-random generation of frequencies within a range, stochastic modulation of a number generator, algorithmically derived, adaptively modified--based upon an independent variable (e.g., time of day) and many other ways can be used to vary the frequency used during each of the defined time segments to prevent defeat of the anti-piracy system by placement of infrared filters in front of the camera lens to attempt to block and filter the infrared beam reflection back into the field of view of the camera lens filming or videoing the movie off the screen) [0046] emitted by the light source 310, 320 (Tunable IR sources) [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have periodically modify a frequency of the IR light spectrum emitted by the light source as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 20, Tehranchi teaches a non-transitory computer-readable medium (memory) [0024] storing instructions (pseudo-random, algorithmically defined, predefined, frequency-hopping based, or otherwise, to define the control signal) [0024] that, when executed by one or more processors 325 [fig 3], cause the one or more processors 325 [fig 3] to perform operations comprising: emitting an infrared (IR) light spectrum (IR source projector) (col 6, lines 63-64) from a light source 20 [fig 1]; controlling, by at least one processor 14 (display logic processor) [fig 1] (col 6, lines 51-52), projection of the IR light spectrum onto a surface to form a watermark (Display logic processor 14 provides the frame data to a frame projector 16 for display on a screen 18 (col 6, lines 52-54) and Pattern generator 44 instructs IR source projector 20 and UV source projector 22 to illuminate suitable regions that provide the watermark or copy-deterrent pattern, on a frame-by-frame basis) (col 6, lines 52-54). 
Tehranchi does not teach periodically modifying a frequency of the IR light spectrum emitted by the light source.
Sitrick teaches an anti-piracy system [fig 3] having to modify a frequency of the IR light spectrum (control system 325 [fig 3] controls varying of the frequency component over time, so that it will be difficult to defeat the antipiracy system by use of infrared filters. The system can use any one of a variety of known techniques, such as frequency hopping, pseudo-random generation of frequencies within a range, stochastic modulation of a number generator, algorithmically derived, adaptively modified--based upon an independent variable (e.g., time of day) and many other ways can be used to vary the frequency used during each of the defined time segments to prevent defeat of the anti-piracy system by placement of infrared filters in front of the camera lens to attempt to block and filter the infrared beam reflection back into the field of view of the camera lens filming or videoing the movie off the screen) [0046] emitted by the light source 310, 320 (Tunable IR sources) [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have periodically modify a frequency of the IR light spectrum emitted by the light source as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claim 21, Tehranchi teaches a system 10 [fig 1] comprising: a light source 20 [fig 1] configured to emit an infrared (IR) light spectrum (IR source projector) (col 6, lines 63-64); at least one processor 14 (display logic processor) [fig 1] (col 6, lines 51-52) configured to: generate one or more signals configured to control projection of the IR light spectrum onto a surface to form a watermark (Display logic processor 14 provides the frame data to a frame projector 16 for display on a screen 18 (col 6, lines 52-54) and Pattern generator 44 instructs IR source projector 20 and UV source projector 22 to illuminate suitable regions that provide the watermark or copy-deterrent pattern, on a frame-by-frame basis) (col 6, lines 52-54). 
Tehranchi does not teach periodically modify a frequency of the IR light spectrum emitted by the light source; and a memory communicatively coupled to the at least one processor.
Sitrick teaches an anti-piracy system [fig 3] having to modify a frequency of the IR light spectrum (control system 325 [fig 3] controls varying of the frequency component over time, so that it will be difficult to defeat the antipiracy system by use of infrared filters. The system can use any one of a variety of known techniques, such as frequency hopping, pseudo-random generation of frequencies within a range, stochastic modulation of a number generator, algorithmically derived, adaptively modified--based upon an independent variable (e.g., time of day) and many other ways can be used to vary the frequency used during each of the defined time segments to prevent defeat of the anti-piracy system by placement of infrared filters in front of the camera lens to attempt to block and filter the infrared beam reflection back into the field of view of the camera lens filming or videoing the movie off the screen) [0046] emitted by the light source 310, 320 (Tunable IR sources) [fig 3]; and a memory communicatively coupled [0024] to the at least one processor 325 [fig 3].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have periodically modify a frequency of the IR light spectrum emitted by the light source; and a memory communicatively coupled to the at least one processor as taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Yoon (US 2010/0134630 A1).
As of claim 2, Tehranchi in view of Sitrick teaches the invention as cited above except for a beam director unit coupled to the light source and configured to modify, responsive to the one or more signals generated by the at least one processor, a direction of projection for the IR light spectrum.
Yoon teaches a spectral domain component 10 [fig 2] having a beam director unit 17 (electronically controlled rotating mirror) [fig 2] [0015] coupled to the light source 15 [fig 2] [0015] and configured to modify, responsive to the one or more signals generated by the at least one processor 14 (processor of the projector), a direction of projection (towards screen 11) [fig 2] for the IR light spectrum 15 [fig 2].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a beam director unit coupled to the light source and configured to modify, responsive to the one or more signals generated by the at least one processor, a direction of projection for the IR light spectrum as taught by Yoon to the system as disclosed by Tehranchi in view of Sitrick to employ an anti-recording apparatus having the combination of a frequency modulation domain component and spectral domain component which are detectable by a recording device (Yoon; [0006]). 
As of claims 3, Tehranchi teaches the invention as cited above except for modifying the direction of projection modifies at least one characteristic of the watermark.
Sitrick teaches modifying the direction of projection modifies at least one characteristic of the watermark (the control subsystem provides a control signal which varies the (f, x, y) variables of the tunable infrared light source frequency and target location to vary throughout the multi-dimensional space mapping for each of a plurality of defined times during which the control signal provides a unique different signal each time. Where a plurality of separate infrared light sources are utilized, each can have its own unique control signal (to permit multiple patterns to be "written" with infrared light) or a single control signal can be commoned to go to two or more tunable infrared light sources (to provide a reinforced single pattern) [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modifying the direction of projection modifies at least one characteristic of the watermark taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]). 
As of claims 4, Tehranchi teaches the invention as cited above except for at least one characteristic of the watermark comprises at least one of a shape of the watermark, a size of the watermark, and a location of the watermark.
Sitrick teaches at least one characteristic of the watermark comprises at least one of a shape of the watermark, a size of the watermark, and a location of the watermark (the control subsystem provides a control signal which varies the (f, x, y) variables of the tunable infrared light source frequency and target location to vary throughout the multi-dimensional space mapping for each of a plurality of defined times during which the control signal provides a unique different signal each time. Where a plurality of separate infrared light sources are utilized, each can have its own unique control signal (to permit multiple patterns to be "written" with infrared light) or a single control signal can be commoned to go to two or more tunable infrared light sources (to provide a reinforced single pattern) [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have at least one characteristic of the watermark comprises at least one of a shape of the watermark, a size of the watermark, and a location of the watermark taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
As of claims 5, Tehranchi teaches the invention as cited above except for one or more additional light sources configured to emit an IR light spectrum or a nIR light spectrum, wherein at least a portion of the watermark is formed based on the IR light spectrum or the nIR light spectrum emitted by at least one of the one or more additional light sources responsive to signaling generated by the at least one processor.
Sitrick teaches the control system (325) [fig 3] generates a second control signal (322) [fig 3]. A second tunable, frequency, infrared light source (320) [fig 3] is responsive to the second control signal (322) [fig 3], for selectively projecting a second beam (beam [IR (f.sub.2x.sub.2y.sub.2)]) of infrared light (323) at a selected infrared frequency (f.sub.2) onto a second targeted position (x.sub.2y.sub.2) onto the screen (305) [0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have one or more additional light sources configured to emit an IR light spectrum or a nIR light spectrum, wherein at least a portion of the watermark is formed based on the IR light spectrum or the nIR light spectrum emitted by at least one of the one or more additional light sources responsive to signaling generated by the at least one processor taught by Sitrick to the system as disclosed by Tehranchi to produce an infrared energy projection source generates an infrared energy pattern which is reflected off the screen (or otherwise projected) in the same field of view as the light images reflecting from the screen (Sitrick; [0004]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Haussler (US 2010/0103485 A1).
Tehranchi in view of Sitrick teaches the invention as cited above except for
one or more additional steering devices, wherein each of the one or more additional steering devices is coupled to one of the one or more additional light sources and is configured to modify, responsive to signaling generated by the at least one processor, a direction of projection for the IR light spectrum emitted by each of the one or more additional light sources.
	Haussler teaches generating three dimensional images [0002] and teaches one or more additional steering devices, wherein each of the one or more additional steering devices is coupled to one of the one or more additional lights sources and is configured to modify, responsive to signaling generated by the at least one processor, a direction of projection for the IR light spectrum emitted by each of the one or more additional light sources (light sources are in fixed positions [0134] the beam steering element varies the angle of  the light bundles at the output of the display. The beam steering element is a controllable diffractive element or a controllable refractive element [0135]. The OLED display emits infrared light that writes the IR-sensitive photo sensor layer of the OASLM, [0070].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have one or more additional steering devices, wherein each of the one or more additional steering devices is coupled to one of the one or more additional light sources and is configured to modify, responsive to signaling generated by the at least one processor, a direction of projection for the IR light spectrum emitted by each of the one or more additional light sources taught by Haussler to the system as disclosed by Tehranchi in view of Sitrick to modify, responsive to  signaling generated by the at least one processor, a direction of projection for the IR light spectrum emitted by each of the one or more additional lights sources to vary the angle of the light output in a desired manner(Haussler [0135]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Levy (US 2003/0112974 A1).
Tehranchi in view of Sitrick teaches the invention as cited above except for calibrate a position of the light source, the watermark, or both.
Levy teaches a forensic watermark [fig 1] to calibrate a position of the light source, the watermark, or both digital water-mark, in addition to carrying the message payload, includes a synchronization or calibration component that enables its detection in a potentially corrupted version of the content signal. This component is an attribute of the watermark, such as peaks in a particular transform domain (e.g., the autocorrelation or Fourier domain), a sequence or pattern of known message symbols, or some combination. The synchronization component enables a detector to search through a corrupted signal and identify the presence and origin of a watermark, and in some cases, temporal and spatial distortion of the signal. The synchronization component may be signal peaks or pattern of the carrier key, signal peaks or pattern formed by mapping symbols to the host via the mapping key, or some independent signal component with known peaks or a pattern that assists in detection [0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have calibrate a position of the light source, the watermark, or both taught by Levy to the system as disclosed by Tehranchi in view of Sitrick to allow multiple forensic watermarks to co-exist in the same content signal and still be detected accurately (Levy; [0012]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and Yoon (US 2010/0134630 A1) and further in view of Cook et al. (US 2009/0328227 A1; Cook).
Tehranchi in view of Sitrick and Yoon teaches the invention as cited above except for a primary power supply and a secondary power supply, wherein the primary power supply is configured to draw operational power from an external power source, and wherein the secondary power supply comprises a battery.
Cook teaches detecting piracy of a computer application having a primary power supply and a secondary power supply, wherein the primary power supply is configured to draw operational power from an external power source, and wherein the secondary power supply comprises a battery (Power supply 226 provides power to client device 200. A rechargeable or non-rechargeable battery may be used to provide power. The power may also be provided by an external power source, such as an AC adapter or a powered docking cradle that supplements and/or recharges a battery) [0038].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to a primary power supply and a secondary power supply, wherein the primary power supply is configured to draw operational power from an external power source, and wherein the secondary power supply comprises a battery taught by Cook to the system as disclosed by Tehranchi in view of Sitrick and Yoon to provide power to the device (Cook; [0038]).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Turchetta et al. (US 2009/0326690 A1; Turchetta).
As of claim 15, Tehranchi in view of Sitrick teaches the invention as cited above except for a database, wherein the at least one processor is configured to record information associated with an operational status of the system at the database.
Turchetta teaches an audio watermark system [fig 3] having a database 306 [fig 3], wherein the at least one processor 110 [fig 2] is configured to record information associated with an operational status of the system at the database (The results of the scene selection undergo storage in a database 306 for later use in printing the film as discussed hereinafter) [0023].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a database, wherein the at least one processor is configured to record information associated with an operational status of the system at the database as taught by Turchetta to the system as disclosed by Tehranchi in view of Sitrick for watermarking a motion picture presentation, such as a film, having sound reproducing information, such as a sound track, having one or more identifiers in the sound track (Turchetta; [0006]).
As of claim 16, Tehranchi in view of Sitrick teaches the invention as cited above except for the database stores watermark location information, and wherein the processor is configured to generate the one or more signals configured to form the watermark based on the location information.
Turchetta teaches the database stores watermark location information, and wherein the processor is configured to generate the one or more signals configured to form the watermark based on the location information (identifying locations for audio watermarks in a motion picture presentation. Means for storing information identifying the at least one selected scene to contain the audio watermark. Establishing desirable locations within the film 10 for placing the audio watermark by deleting one or more serial numbers within the DTS (Registered trademark) time code corresponding to such a scene [0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the database stores watermark location information, and wherein the processor is configured to generate the one or more signals configured to form the watermark based on the location information as taught by Turchetta to the system as disclosed by Tehranchi in view of Sitrick to provide the selectively delete identifiers enabling generation of a unique, watermarking drying screening of the presentation(Turchetta [0006]).
As of claim 17, Tehranchi in view of Sitrick teaches the invention as cited above except for the database stores watermark timing information, and wherein the processor is configured to periodically modify the frequency of the IR light spectrum or the nIR light spectrum emitted by the light source based on the timing information.
Turchetta teaches the database stores watermark timing information (the database 306 contains information of the scenes within the film which will have their DTS (Registered trademark) timecode serial numbers selectively deleted to produce the desired audio watermark(s) [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the database stores watermark location information, and wherein the processor is configured to generate the one or more signals configured to form the watermark based on the location information as taught by Turchetta to the system as disclosed by Tehranchi in view of Sitrick to include the database stores watermark timing information to produce the desired watermark(Turchetta [0025]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Reitmeier et al. (US 2004/0018001 A1; Reitmeier).
Tehranchi in view of Sitrick teaches the invention as cited above except for a randomization engine, wherein the processor is configured to periodically modify the frequency of the IR light spectrum or the nIR light spectrum emitted by the light source based on an output of the randomization engine. 
Reitmeier teaches preventing unauthorized duplication of electronic video presentations [0002] and teaches a randomization engine and an output of the randomization engine (the output of the frame buffer 110 is coupled to an input of randomizer 120. Signal 70' is transmitted between an output of randomizer 120 and an input of de-randomizer 130 as is illustrated in fig 3, [0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the database stores watermark location information, and wherein the processor is configured to generate the one or more signals configured to form the watermark based on the location information as taught by Reitmeier to the system as disclosed by Tehranchi in view of Sitrick to frustrate unauthorized duplication of at least a portion of a sequence of images being embodied in digital data in a given order in a bitstream(Reitmeier [0010]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tehranchi et al. (US 6809792 B1; Tehranchi) in view of Sitrick et al. (US 2004/0062393 A1; Sitrick) and further in view of Burstyn et al. (US 7324646 B1; Burstyn).
Tehranchi in view of Sitrick teaches the invention as cited above except for the watermark provides an interference signal which distorts underlying video displayed on the surface when observed through a capture device.
Burstyn teaches a film projector [figs. 1A, 1B] having the watermark provides an interference signal which distorts underlying video displayed on the surface when observed through a capture device (timing diagrams 300, 440, 370 and 480 for distorting are corded image (col 3, lines 62- 64). An interfering signal timing diagram 440 represents the timing of a disrupting or interference signal (col 3, line 67, col 4, lines1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the watermark provides an interference signal which distorts underlying video displayed on the surface when observed through a capture device as taught by Burstyn to the system as disclosed by Tehranchi in view of Sitrick to introduce distortion into an illegally copied image, while maintaining a high quality image for viewing by the legitimate audience (Burstyn, col 1, lines 53-55).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Mead (US 5680454 A) teaches method and system of displaying an image sequence containing a plurality of image frames to inhibit an unauthorized duplication thereof by a camera. The method includes steps of generating a pseudo-random noise sequence, and displaying the image sequence at a frame rate which is varied for successive pairs of the image frames in dependence upon the pseudo-random noise sequence. The frame rate is varied within a predetermined range about a nominal frame rate for the image sequence such that the variations are imperceptible by a human observer. The system includes a pseudo-random sequence generator (30) which generates the pseudo-random noise sequence, and a display device (36) to display the image sequence at a frame rate which is varied in dependence upon the pseudo-random noise sequence;
- Prior Art Fancher et al. (US 6559883 B1) teaches a security method and system for protecting movie film images from being recorded by video cameras. The system is comprised of a means to generate an infrared pattern and a means to display this infrared pattern. The infrared pattern generated and displayed is of sufficient strength such that video cameras with infrared filters cannot prevent the infrared pattern from interfering with the recording. A human viewing a screen containing movie film images sees only the movie film images on the screen and does not see the infrared pattern being displayed simultaneously. Video cameras aimed to record a screen containing the movie film images, even video cameras having infrared filters, are unable to prevent the infrared pattern from interfering with recording the movie film images, and one embodiment may completely obscure the picture being recorded and render it unacceptable for even pirated distribution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882